 

PETER A, BEE*
RICHARD P, READY
PETER M. FISHBEIN
JAMES R. BATTER
THOMAS J. DONOVAN f+
KENNETH A. GRAY
DONALD J. FARINACCE
WILLIAM C, DeWITT

OF COUNSEL

EDWARD P. RA
ROBERT G. LIPP +

ROBERT R, McMILLAN (Reffred)

* ALSO ADMITTED IN FL
** ALSO ADMITTED IN NJ
7 DECEASED

@ | 7

BRFH&D

ATTORNEYS-AT-LAW

SENIOR ASSOCIATES

**STEPHEN L. MARTIR
**ANDREW K. PRESTON
DEANNA D. PANICO

ASSOCIATES

f BRIAN A, SUPER
PETER OLIVERI, JR.
RHODA Y. ANDORS
JASON §, GREENFIELD
THEODORE GORALSKI
MORGAN A. CLINE

January 4, 2021

Hon. A. Kathleen Tomlinson
United States District Court
100 Federal Plaza

Central Islip, New York 11722

Re: Amato v. County of Nassau, et al.
Docket No. 17-cv-2974 (GRB\AKT)

Dear Magistrate Judge Tomlinson:

This law firm represents the Defendants in the above-referenced action. We are writing to
respectfully request an adjournment of the settlement conference presently scheduled for January
15, 2020. This is the first request by either party for an adjournment of the settlement conference,
and Plaintiff's counsel consents to the requested adjournment.

An adjournment is needed in order to have meaningful settlement discussions at the upcoming
' conference. Over the past several weeks (and still ongoing), the undersigned counsel and the
Defendant County of Nassau have been fully consumed in settling two large collective action
FLSA cases, each containing several hundred opt-in plaintiffs, Gurrieri, et al. v. County of Nassau,
16-cv-6983 (GRB)(SIL) and Chodkowski, et al. v. County of Nassau, 16-cv-5770 (GRB}AYS).
As a result, the undersigned counsel has been unable to prepare the necessary memorandums and
take the necessary steps to obtain settlement authority from the County in this action, For a
meaningful settlement conference to take place, additional time is needed. I apologize to the Court
for this delay and any inconvenience.

Both parties, and counsel for both parties, ate available on the following dates: March 1°, March
3 March 5", and March 8",

“We thank the Court for its kind consideration.

    
 

Respectfully submitted,

Deanna D. Panico

Address: 170 Old Country Road * Suite 200 + Mineola, NY 11501 + Telephone (516) 746-5599 « Fax (516) 746-1045

 

 
